

116 S614 IS: Grizzly Bear State Management Act of 2019
U.S. Senate
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 614IN THE SENATE OF THE UNITED STATESFebruary 28, 2019Mr. Enzi introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo direct the Secretary of the Interior to reissue a final rule relating to removing the Greater
			 Yellowstone Ecosystem population of grizzly bears from the Federal list of
			 endangered and threatened wildlife.
	
 1.Short titleThis Act may be cited as the Grizzly Bear State Management Act of 2019. 2.Reissuance of final rule relating to Greater Yellowstone Ecosystem population of grizzly bearsNot later than 180 days after the date of the enactment of this Act, the Secretary of the Interior shall reissue the final rule relating to removing the Greater Yellowstone Ecosystem population of grizzly bears from the Federal List of Endangered and Threatened Wildlife, published on June 30, 2017 (82 Fed. Reg. 30502), without regard to any other provision of statute or regulation that applies to issuance of such rule. Such reissuance (including this section) shall not be subject to judicial review.